         Case 1:17-cv-01154-EGS Document 72 Filed 05/15/19 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 Senator RICHARD BLUMENTHAL, et
 al.,

                        Plaintiffs,
                                                     No. 17-cv-1154-EGS
                v.

 DONALD J. TRUMP, in his official
 capacity as President of the United States,

                        Defendant.



                                  NOTICE OF APPEARANCE

       Please take notice that the undersigned attorney, James R. Powers of the United States

Department of Justice, Civil Division, Federal Programs Branch, enters his appearance in the

above-captioned case on behalf of Defendant.

Dated: May 15, 2019                             Respectfully submitted,

                                                   JOSEPH H. HUNT
                                                   Assistant Attorney General

                                                   JAMES M. BURNHAM
                                                   Deputy Assistant Attorney General

                                                   JENNIFER D. RICKETTS
                                                   Director, Federal Programs Branch

                                                   ANTHONY J. COPPOLINO
                                                   Deputy Director

                                                   /s/ James R. Powers
                                                   JAMES R. POWERS
                                                   Trial Attorney
                                                   U.S. Department of Justice
                                                   Civil Division, Federal Programs Branch

                                               1
Case 1:17-cv-01154-EGS Document 72 Filed 05/15/19 Page 2 of 2



                                  1100 L Street, NW
                                  Washington, DC 20005
                                  Phone: (202) 353-0543
                                  Email: james.r.powers@usdoj.gov




                              2
